Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant’s response filed 1/28/2021 has been entered.  Examiner acknowledges the following by applicant: 
Claims 1-30, 33, 40, 47, 52, 54, 56 had/have been canceled.
Claims 31, 34, 38, 42-45, 49-50 have been amended. 
In summary, claims 31-32, 34-39, 41-46, 48-51, 53, 55 are pending and examined in this office action.  



Claim Objections
Claims 31, 34-38, 41-45, 48-50 are objected for informalities: 
Claims 31, 38 and 45 recite “comprises no more than 110 amino acids”.
Claims 34, 41 and 48 recite “comprises from 71 to 110 amino acids”.  
Since “no more than” is a closed term, “from 71 to 110” is also a closed term, but “comprise” us an open term, it is suggested to change the wording “comprises” to --- consists of --- for clarity. 
Claims 35-37, 41-44, 49-50 are included to avoid 112(d) issues.  In addition, “SEQ ID NO: 1” or “SEQ ID NO: 2” is also closed term. 

Appropriate corrections are required.



Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 31-32, 34-39, 41-46, 48-51, 53, 55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Independent Claims 31, 38 and 45 recites sunflower plant and seed comprising a truncated oleate desaturase protein, and method of using the seed, wherein the truncated oleate desaturase protein comprises no more than 110 amino acids of the N-terminus of the wild type oleate desaturase protein, and wherein the sunflower plant is homozygous for the oleate desaturase gene.  
It is unclear if “homozygous for the oleate desaturase gene” means the gene is homozygote (before the truncation) or means the truncation is homozygote.  
According to specification (abstract and [0042]), SEQ ID NO: 1 and SEQ ID NO: 2 are truncated peptides from SEQ ID NO: 6.  

In fact, oleate desaturase genes in sunflowers are homozygous naturally.
In addition, in prior art, there are mutant and genetically modified sunflower comprising homozygote mutations.  For example, Schuppert et al (The sunflower high-oleic mutant Ol carries variable tandem repeats of FAD2-1, a seed-specific oleoyl-phosphatidyl choline desaturase. Molecular Breeding 17: 241–256, 2006) teach homozygous mutations in oleoyl-phosphatidyl choline desaturase (FAD2-1) (p241, abstract; p242, left col, last para; p250, left col, 1st para).  
Thus, natural sunflowers and/or sunflowers as taught by Schuppert et al can be called “the sunflower plant is homozygous for the oleate desaturase gene”, and can be truncated in heterozygote or homozygote form.  
Thus, it is unclear if “homozygous for the oleate desaturase gene” means the gene is homozygote (before the truncation) or means the truncation is homozygote.   The metes and bounds of the claims are unclear. 
None of the dependent claims cure the deficiency thus are included in the rejection. 
Appropriate corrections and clarifications are required. 
For compact prosecution, by BRI, claims 31, 38, and 45 are interpreted as: either
a sunflower plant and seed comprising a homozygous truncated oleate desaturase protein, and method of using the seed, wherein the truncated oleate desaturase protein comprises no more than 110 amino acids of the N-terminus of the wild type oleate desaturase protein, or  
a sunflower plant and seed comprising a (heterologous) truncated oleate desaturase protein, and method of using the seed, wherein the truncated oleate desaturase protein comprises no more than 110 and wherein the sunflower plant is homozygous for the oleate desaturase gene.  


Scope of enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 31-32, 34-39, 41-46, 48-51, 53, 55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for sunflower plants and seeds comprising homozygote truncated oleate desaturase proteins consisting of 71 to 110 amino acids of the N-terminal end of SEQ ID NO: 6, and methods of obtaining oil from the seeds, with an oleic acid content between 80% and 95% with respect to the total percentage of fatty acids of the seed,  
1. does not reasonably provide enablement for sunflower plants and seeds comprising homozygote truncated oleate desaturase proteins comprising no more than 71 amino acids of the N-terminal end of the wild type oleate desaturase protein (regardless of oleic acid content), and/or 
2. does not reasonably provide enablement for sunflower plants and seeds comprising heterozygote truncated oleate desaturase proteins including comprising 71 to 110 amino acids) of the N-terminal end of the wild type oleate desaturase protein (FAD2-1 SEQ ID NO: 6), and methods of obtaining oil from the seeds, with an oleic acid content between 80% and 95%.  
3. does not reasonably provide enablement for sunflower plants and seeds comprising any heterozygote or homozygote truncated oleate desaturase proteins of the N-terminal end of the wild type 
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 

According to specification ([0042]) and confirmed by sequence search by examiner, SEQ ID NO: 6 (not claimed) is the original wide type sequence of oleate desaturase or called FAD2 (fatty acid desaturase 2).  The sequence match of SEQ ID NO: 6 (378 aa), and SEQ ID NOs: 1-2 (truncated) are provided as “Sequence Matches” at the end of the office action.  
The specification provides example to serve as guidance of homozygote line 29065 (accession number NCIMB 41733) consisting of SEQ ID NO: 3 (polynucleotide) and SEQ ID NO: 1, and homozygote line 29066 (accession number NCIMB 41734) consisting of SEQ ID NO: 4 (polynucleotide) and SEQ ID NO: 2 (Example 1, p10-p12; table 1), to have oleic acid content from 87% to 93% in the seed (p12-13, Examples 2, tables 2-3).   
SEQ ID NO: 6 is 378 aa long; SEQ ID NO: 1 is 104 aa long; SEQ ID NO: 2 is 71 aa long (see sequence listing). 
Thus, in the homozygote lines, either line 29065 or line 29066, only the truncated protein SEQ ID NO: 1 or SEQ ID NO: 2, is produced. The original full length protein SEQ ID NO: 6, is no longer produced and functioning.   Thus applicant only provide guidance that enables homozygote lines comprise homozygote truncations of SEQ ID NO: 6 that consisting of SEQ ID NO: 1 or SEQ ID NO: 2. 
In addition, according to specification ([0006], [0026] and fig 1), the well-known high oleic acid sunflowers in the art, the Pervenets lines, all comprise homozygote Pervenets mutations.  The Pervenets lines comprise 65-80% oleic acid in the seeds ([0006]).  
homozygote truncated oleate desaturase proteins consisting of 71 to 110 amino acids of the SEQ ID NO: 6, and methods of obtaining oil from the seeds, with an oleic acid content between 80% and 95% with respect to the total percentage of fatty acids of the seed, is considered enabled.  

	Based on the interpretations above, what are claimed but are not considered enabled: 
1. applicant does not reasonably provide enablement for sunflower plants and seeds comprising homozygote truncated oleate desaturase proteins consisting of no more than 110 amino acids of the N-terminal end of the wild type oleate desaturase protein (regardless of oleic acid content). 
No more than 110 amino acid means 1-110 amino acids, and encompass 1-70 amino acids.  Thus, Claims encompass sunflower plants, seeds and methods of using the seeds that have completely knocked-out their oleate desaturase.  
The specification does not provide guidance or example to make homozygous truncation to the oleate desaturase (SEQ ID NO: 6) to shorter than 71 amino acids in sunflower, and certainly does not provide guidance or example to make homozygous truncation to the oleate desaturase (SEQ ID NO: 6) to 1 amino acid in sunflower, for the sunflower to survive. 
In addition, Schuppert et al (The sunflower high-oleic mutant Ol carries variable tandem repeats of FAD2-1, a seed-specific oleoyl-phosphatidyl choline desaturase. Molecular Breeding 17: 241–256, 2006) teach a sequence 100% identical to instant SEQ ID NO: 6, and name the sequence as oleoyl-phosphatidyl choline desaturase (FAD2-1).  See “Sequence Matches” at the end of the office action.
Schuppert et al teach that FAD2-1 (instant SEQ ID NO: 6) likely plays the key role in linoleic acid (a major fatty acid in sunflower and plants) synthesis in developing sunflower seeds.  There is no DNA polymorphisms present in the coding sequences (CDSs) of wildtype and mutant FAD2-1 alleles. Thus SEQ ID NO: 6 is the only natural FAD2-1 up to date.  When FAD2-1 is mutated (homozygotes), the oleic incompletely dominant mutation (Ol, homozygote) of FAD2-1.  Furthermore, it is discovered that in incompletely dominant mutation (Ol) of FAD2-1 lines, there is/are one or more FAD2-1 (SEQ ID NO: 2) duplications and very and weakly expressed in the incompletely dominant mutation (Ol) of FAD2-1 lines (p242, left col, 2nd para, right col, 1st para).  
Thus, in view of prior art, the high oleic acid sunflowers comprising FAD2-1 (SEQ ID NO: 6) mutations, the mutations are homozygotes but incomplete, and some FAD2-1 expression is required for linoleic synthesis and the survival of sunflower.  There is no prior art provides guidance to make homozygote truncations to FAD2-1 having shorter peptide(s) than 71 amino acids.   
Therefore, sunflower plants and seeds comprising homozygote truncated oleate desaturase proteins comprising no more than 71 amino acids of the N-terminal end of the wild type oleate desaturase protein, and the method of using, is not considered enabled. 

2. applicant does not reasonably provide enablement for sunflower plants and seeds comprising heterozygote truncated oleate desaturase proteins (including comprising 71 to 110 amino acids) of the N-terminal end of the wild type oleate desaturase protein (SEQ ID NO: 6), and methods of obtaining oil from the seeds, with an oleic acid content between 80% and 95%.  
Again, the specification does not provide guidance or any example of making any heterozygote truncations to FAD2-1 (SEQ ID NO: 6) to lead to oleic acid content between 80% and 95%.  
Furthermore, in the art, Long et al (Identification and Functional Analysis of Two New Mutant BnFAD2 Alleles That Confer Elevated Oleic Acid Content in Rapeseed. Front. Genet., 20, 1-12, 2018) teach that some lines of homozygote mutations in FAD2 (oleic acid desaturase) lead to high oleic acid (63% to 85%) in rapeseed plant (p1, abstract), but demonstrated that “Although it is not altogether surprising that mutations in plant oleic acid desaturase reduce its enzymatic activity and enhance oleic acid content, not st para).    Thus the oleic acid desaturase enzymatic activity and enhance oleic acid content depend on the position and size of the mutation or truncation, and must be in homozygote form.  
Therefore, sunflower plants and seeds comprising heterozygote truncated oleate desaturase proteins comprising any length including 71-110 amino acids of the N-terminal end of the wild type oleate desaturase protein (SEQ ID NO: 6), with an oleic acid content between 80% and 95%, and the method of using, is not considered enabled. 

3. applicant does not reasonably provide enablement for sunflower plants and seeds comprising any heterozygote or homozygote truncated oleate desaturase proteins of the N-terminal end of the wild type oleate desaturase protein (other than FAD2-1 SEQ ID NO: 6), and methods of obtaining oil from the seeds, with an oleic acid content between 80% and 95%.  
Again, the specification does not provide guidance or any example of making any heterozygote or homozygote truncations to wild type oleate desaturase other than SEQ ID NO: 6 to lead to oleic acid content between 80% and 95%.  
In the art, Schuppert et al teach that oleoyl-phosphatidyl choline desaturase is necessary for the synthesis of linoleic from oleic acid.  Three FAD2 genes (FAD2-1, -2, and -3) have been identified in sunflower. However, FAD2-2 and FAD2-3 are only weakly expressed in developing seeds (not in mature seeds or in plants).  (p242, left col, 2nd para). 
Schuppert et al teach that FAD2-1 (instant SEQ ID NO: 6) likely plays the key role in linoleic acid (a major fatty acid in sunflower and plants) synthesis in developing sunflower seeds.  There is no DNA polymorphisms present in the coding sequences (CDSs) of wildtype and mutant FAD2-1 alleles. Thus SEQ ID NO: 6 is the only natural FAD2-1 up to date.
Thus, (1) sunflower plant tissues other than developing seeds do not likely have FAD2-2 and FAD2-3; SEQ ID NO: 6 is the only natural FAD2-1, and (2) only homozygote truncation of SEQ ID NO: 6 would lead to significantly increased oleic acids.  
sunflower plants and seeds comprising any heterozygote or homozygote truncated oleate desaturase proteins of the N-terminal end of the wild type oleate desaturase protein (other than FAD2-1 SEQ ID NO: 6), and methods of obtaining oil from the seeds, with an oleic acid content between 80% and 95%, is not considered enabled. 

MPEP 2164 provides the Enablement Requirement. MPEP section 2164.01 states “Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention”
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Accordingly, even though the statute does not use the term “undue experimentation,” it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. 
Therefore, given the claim breadth, lack of guidance in the specification, insufficient working examples in the instant specification, unpredictability in the prior art, undue experimentation would have been required by one skilled in the art to make and use the invention as broadly claimed.  
None of the dependent claims cure the deficiency thus are included in the rejection.

Lacking written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.  
Claims 31-32, 34-39, 41-46, 48-51, 53, 55 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims are broadly drawn to sunflower plants, seeds, and methods of using the seeds comprising genus of homozygote and heterozygote truncated oleate desaturases, wherein the truncated oleate desaturase proteins comprise no more than 110 amino acids (or 70-110 amino acids) of the N-terminus of the wild type oleate desaturases.  
The claimed function is that the seeds produces oleic acid content between 80-95% with respect to total fatty acids.  

To claim a genus under the written description requirement, the applicant is required to describe a representative number of species to reflect the variation within the genus or structures sufficient to define the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, 
By court' s statement in Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), a written description of an invention “requires a precise definition, such as a structure, formula, or chemical name, of the claimed subject matter sufficient to distinguish it from other materials”; further, a written description of a claimed genus requires a description of a representative number of species of the claimed genus, and one of skill in the art should be able to “visualize or recognize the identity of the members of the genus”.  

The specification provides the sequence (structure) of SEQ ID NO: 1 or SEQ ID NO: 2, and provides example of homozygote line 29065 (accession number NCIMB 41733) consisting of SEQ ID NO: 3 (polynucleotide) and SEQ ID NO: 1, and homozygote line 29066 (accession number NCIMB 41734) consisting of SEQ ID NO: 4 (polynucleotide) and SEQ ID NO: 2 (Example 1, p10-p12; table 1), to have oleic acid content from 87% to 93% in the seed (p12-13, Examples 2, tables 2-3).   
In addition, according to specification ([0006], [0026] and fig 1), the well-known high oleic acid sunflowers in the art, the Pervenets lines, all comprise homozygote Pervenets mutations.  The Pervenets lines comprise 65-80% oleic acid in the seeds ([0006]).  
Thus, sunflower plants and seeds comprising homozygote truncated oleate desaturase proteins consisting of 71 to 110 amino acids of the SEQ ID NO: 6, and methods of obtaining oil from the seeds, with an oleic acid content between 80% and 95% with respect to the total percentage of fatty acids of the seed, is described.  

However, the specification does not describe:  
homozygote truncated oleate desaturase proteins consisting of no more than 110 amino acids of the N-terminal end of the wild type oleate desaturase protein (regardless of oleic acid content). The specification does not provide example of making homozygous truncation to the oleate desaturase (SEQ ID NO: 6) to shorter than 71 amino acids in sunflower, and certainly does not provide example of making homozygous truncation to the oleate desaturase (SEQ ID NO: 6) to 1 amino acid in sunflower. 
2. Any sunflower plants and seeds comprising heterozygote truncated oleate desaturase proteins (including comprising 71 to 110 amino acids) of the N-terminal end of the wild type oleate desaturase protein (SEQ ID NO: 6), and methods of obtaining oil from the seeds, with an oleic acid content between 80% and 95%.  The specification does not provide any example of making any heterozygote truncations to FAD2-1 (SEQ ID NO: 6) to lead to oleic acid content between 80% and 95%.  
3. Any sunflower plants and seeds comprising any heterozygote or homozygote truncated oleate desaturase proteins of the N-terminal end of the wild type oleate desaturase protein (other than FAD2-1 SEQ ID NO: 6), and methods of obtaining oil from the seeds, with an oleic acid content between 80% and 95%.  
As analyzed in the scope of enablement rejection, the above 1, 2, 3 are not described in the art, and are not enabled.  
Thus, there is no structure feature of such 1, 2, 3 are associated to the function of that the seeds produces oleic acid content between 80-95% with respect to total fatty acids, by the specification or by prior art.  
Regarding the description of a representative number of species, SEQ ID NO: 1 and SEQ ID NO: 2 (both from truncation of SEQ ID NO: 6) in homozygote form are the only species described by applicant.  
The claimed genus includes proteins having 1-110 amino acids in heterozygote and homozygote truncated forms, and includes sequences that are not from SEQ ID NO: 6. Thus, applicant claims extremely 
Therefore, the application has not met either of the two elements of the written description requirement as set forth in the court’s decision in Eli Lilly, and has not shown her/his possession of the claimed genus.   


Remarks 
The following references were previously cited and relevant to instant application, thus are filed but not cited by examiner: 
	Lacombe et al (An insertion of oleate desaturase homologous sequence silences via siRNA the functional gene leading to high oleic acid content in sunflower seed oil.  Mol Genet Genomics.  281:43–54, 2009). 
Falentin et al (US 20090307806, published on 12/10/2009, matured to US patent 9012718).   
The enabled part of the claims are not taught by prior art. 

The terminal disclaimer against US Patent 10143149 was approved on 7/17/2020.  Thus there is no double patenting rejection made. 

Sequence Matches

Against instant SEQ ID NO: 6

O24499_HELAN
ID   O24499_HELAN            Unreviewed;       378 AA.
AC   O24499;
DT   01-JAN-1998, integrated into UniProtKB/TrEMBL.
DT   01-JAN-1998, sequence version 1.
DT   07-OCT-2020, entry version 82.
Delta-12 oleate desaturase {ECO:0000313|EMBL:AAB65146.1};
DE            EC=1.3.1.35 {ECO:0000313|EMBL:AAL68981.1};
DE   SubName: Full=Microsomal oleate desaturase {ECO:0000313|EMBL:ABO69519.1};
DE   SubName: Full=Putative omega-6 fatty acid desaturase, endoplasmic reticulum isozyme 1 {ECO:0000313|EMBL:OTF99105.1};
DE   SubName: Full=Seed-specific oleoyl-phosphatidyl choline desaturase {ECO:0000313|EMBL:ACJ02341.1};
GN   Name=FAD2-1 {ECO:0000313|EMBL:AAL68981.1};
GN   Synonyms=fad-2 {ECO:0000313|EMBL:ABO69519.1}, FD6E1
GN   {ECO:0000313|EMBL:OTF99105.1};
GN   ORFNames=HannXRQ_Chr14g0452931 {ECO:0000313|EMBL:OTF99105.1};
OS   Helianthus annuus (Common sunflower).
OC   Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
OC   Spermatophyta; Magnoliopsida; eudicotyledons; Gunneridae; Pentapetalae;
OC   asterids; campanulids; Asterales; Asteraceae; Asteroideae;
OC   Heliantheae alliance; Heliantheae; Helianthus.
OX   NCBI_TaxID=4232 {ECO:0000313|EMBL:AAB65146.1};
RN   [1] {ECO:0000313|EMBL:AAB65146.1}
RP   NUCLEOTIDE SEQUENCE.
RC   STRAIN=Mammoth {ECO:0000313|EMBL:AAB65146.1};
RA   Hongtrakul V., Slabaugh M.B., Knapp S.J.;
RT   "Sunflower delta-12 oleate desaturase.";
RL   Submitted (FEB-1997) to the EMBL/GenBank/DDBJ databases.
RN   [2] {ECO:0000313|EMBL:AAL68981.1}
RP   NUCLEOTIDE SEQUENCE.
RC   STRAIN=HA89 {ECO:0000313|EMBL:AAL68981.1};
RX   AGRICOLA=IND23278032;
RA   Martinez-Rivas J.M., Sperling P., Luehs W., Heinz E.;
RT   "Spatial and temporal regulation of three different microsomal oleate
RT   desaturase genes (FAD2) from normal-type and high-oleic varieties of
RT   sunflower (Helianthus annuus L.).";
RL   Mol. Breed. 8:159-168(2001).
RN   [3] {ECO:0000313|EMBL:ABO69519.1}
RP   NUCLEOTIDE SEQUENCE.
RA   Berville A., Lacombe S., Veillet S., Granier C., Leger S., Jouve P.;
RT   "Method of selecting sunflower genotypes with high oleic acid content in
RT   seed oil.";
RL   Submitted (OCT-2005) to the EMBL/GenBank/DDBJ databases.
RN   [4] {ECO:0000313|EMBL:AAX19388.1}
RP   NUCLEOTIDE SEQUENCE.
RX   DOI=10.1007/s11032-005-5680-y;
RA   Schuppert G.F., Tang S., Slabaugh M.B., Knapp S.J.;
RT   "The Sunflower High-oleic Mutant Ol Carries Variable Tandem Repeats of
RT   FAD2-1, a Seed-specific Oleoyl-phosphatidyl Choline Desaturase.";
RL   Mol. Breed. 17:241-256(2006).
RN   [5] {ECO:0000313|EMBL:ACJ02341.1}
RP   NUCLEOTIDE SEQUENCE.
RA   Tang S., Kuehl J.V., Boore J.L., Knapp S.J.;
RT   "A Large-Insert BAC Library for Sunflower Physical Mapping and Structural
RT   Genomics.";
RL   Submitted (SEP-2008) to the EMBL/GenBank/DDBJ databases.
RN   [6] {ECO:0000313|EMBL:ACN72775.1}
RP   NUCLEOTIDE SEQUENCE.
RX   PubMed=19618160; DOI=10.1007/s00122-009-1106-2;
RA   Vukich M., Schulman A.H., Giordani T., Natali L., Kalendar R.,
RA   Cavallini A.;
RT   "Genetic variability in sunflower (Helianthus annuus L.) and in the
RT   Helianthus genus as assessed by retrotransposon-based molecular markers.";
RL   Theor. Appl. Genet. 119:1027-1038(2009).
RN   [7] {ECO:0000313|EMBL:ACN72775.1}
RP   NUCLEOTIDE SEQUENCE.
RA   Kalendar R., Vukich M., Schulman A.H., Giordani T., Natali L.,
RA   Cavallini A., Tang S., Kuehl J.V., Boore J.L., Knapp S.J.;
RT   "Genetic variability in sunflower and in Helianthus genus as assessed by
RT   retrotransposon-based molecular markers.";
RL   Submitted (FEB-2009) to the EMBL/GenBank/DDBJ databases.
RN   [8] {ECO:0000313|Proteomes:UP000215914}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=cv. SF193 {ECO:0000313|Proteomes:UP000215914};
RX   PubMed=28538728; DOI=10.1038/nature22380;

RA   Lelandais-Briere C., Owens G.L., Carrere S., Mayjonade B., Legrand L.,
RA   Gill N., Kane N.C., Bowers J.E., Hubner S., Bellec A., Berard A.,
RA   Berges H., Blanchet N., Boniface M.C., Brunel D., Catrice O., Chaidir N.,
RA   Claudel C., Donnadieu C., Faraut T., Fievet G., Helmstetter N., King M.,
RA   Knapp S.J., Lai Z., Le Paslier M.C., Lippi Y., Lorenzon L., Mandel J.R.,
RA   Marage G., Marchand G., Marquand E., Bret-Mestries E., Morien E.,
RA   Nambeesan S., Nguyen T., Pegot-Espagnet P., Pouilly N., Raftis F.,
RA   Sallet E., Schiex T., Thomas J., Vandecasteele C., Vares D., Vear F.,
RA   Vautrin S., Crespi M., Mangin B., Burke J.M., Salse J., Munos S.,
RA   Vincourt P., Rieseberg L.H., Langlade N.B.;
RT   "The sunflower genome provides insights into oil metabolism, flowering and
RT   Asterid evolution.";
RL   Nature 546:148-152(2017).
RN   [9] {ECO:0000313|EMBL:OTF99105.1}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   TISSUE=Leaves {ECO:0000313|EMBL:OTF99105.1};
RA   Langlade N., Munos S.;
RT   "Sunflower complete genome.";
RL   Submitted (FEB-2017) to the EMBL/GenBank/DDBJ databases.
CC   -!- PATHWAY: Lipid metabolism. {ECO:0000256|ARBA:ARBA00005189}.
CC   -!- SIMILARITY: Belongs to the fatty acid desaturase type 1 family.
CC       {ECO:0000256|ARBA:ARBA00009295}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; U91341; AAB65146.1; -; mRNA.
DR   EMBL; AF251842; AAL68981.1; -; mRNA.
DR   EMBL; AY802989; AAX19388.1; -; Genomic_DNA.
DR   EMBL; AY802990; AAX19389.1; -; Genomic_DNA.
DR   EMBL; AY802991; AAX19390.1; -; Genomic_DNA.
DR   EMBL; AY802992; AAX19391.1; -; Genomic_DNA.
DR   EMBL; AY800244; AAX19894.1; -; Genomic_DNA.
DR   EMBL; AY800245; AAX19895.1; -; Genomic_DNA.
DR   EMBL; DQ075691; AAY99777.1; -; Genomic_DNA.
DR   EMBL; DQ075691; AAY99778.1; -; Genomic_DNA.
DR   EMBL; DQ288892; ABO69519.1; -; Genomic_DNA.
DR   EMBL; DQ288893; ABO69520.1; -; Genomic_DNA.
DR   EMBL; FJ269356; ACJ02341.1; -; Genomic_DNA.
DR   EMBL; FJ791046; ACN72775.1; -; Genomic_DNA.
DR   EMBL; CM007903; OTF99105.1; -; Genomic_DNA.
DR   PIR; T14269; T14269.
DR   EnsemblPlants; OTF99105; OTF99105; HannXRQ_Chr14g0452931.
DR   Gramene; OTF99105; OTF99105; HannXRQ_Chr14g0452931.
DR   OMA; PAVPHYD; -.
DR   OrthoDB; 577374at2759; -.
DR   BRENDA; 1.3.1.35; 2597.
DR   Proteomes; UP000215914; Chromosome 14.
DR   GO; GO:0016021; C:integral component of membrane; IEA:UniProtKB-KW.
DR   GO; GO:0016717; F:oxidoreductase activity, acting on paired donors, with oxidation of a pair of donors resulting in the reduction of molecular oxygen to two molecules of water; IEA:InterPro.
DR   GO; GO:0006629; P:lipid metabolic process; IEA:InterPro.
DR   InterPro; IPR005804; FA_desaturase_dom.
DR   InterPro; IPR021863; FAS_N.
DR   Pfam; PF11960; DUF3474; 1.
DR   Pfam; PF00487; FA_desaturase; 1.
PE   2: Evidence at transcript level;
KW   Membrane {ECO:0000256|ARBA:ARBA00023136, ECO:0000256|SAM:Phobius};
KW   Oxidoreductase {ECO:0000313|EMBL:AAL68981.1};
KW   Reference proteome {ECO:0000313|Proteomes:UP000215914};
KW   Transmembrane {ECO:0000256|SAM:Phobius};
KW   Transmembrane helix {ECO:0000256|SAM:Phobius}.
FT   TRANSMEM        50..69
FT                   /note="Helical"
FT                   /evidence="ECO:0000256|SAM:Phobius"
FT   TRANSMEM        81..100
FT                   /note="Helical"
FT                   /evidence="ECO:0000256|SAM:Phobius"
FT   TRANSMEM        171..191
FT                   /note="Helical"

FT   TRANSMEM        220..238
FT                   /note="Helical"
FT                   /evidence="ECO:0000256|SAM:Phobius"
FT   TRANSMEM        244..267
FT                   /note="Helical"
FT                   /evidence="ECO:0000256|SAM:Phobius"
FT   DOMAIN          13..58
FT                   /note="DUF3474"
FT                   /evidence="ECO:0000259|Pfam:PF11960"
FT   DOMAIN          80..339
FT                   /note="FA_desaturase"
FT                   /evidence="ECO:0000259|Pfam:PF00487"
SQ   SEQUENCE   378 AA;  43719 MW;  7474AF2443C3E43C CRC64;

  Query Match             100.0%;  Score 2085;  DB 59;  Length 378;
  Best Local Similarity   100.0%;  
  Matches  378;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MGAGEYTSVTNENNPLDRVPHAKPPFTIGDLKKAIPPHCFQRSLTRSFSYVLSDLTITAV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MGAGEYTSVTNENNPLDRVPHAKPPFTIGDLKKAIPPHCFQRSLTRSFSYVLSDLTITAV 60

Qy         61 LYHIATTYFHHLPTPLSSIAWASYWVVQGCVLTGVWVIAHECGHHAFSDYQWVDDTVGFV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 LYHIATTYFHHLPTPLSSIAWASYWVVQGCVLTGVWVIAHECGHHAFSDYQWVDDTVGFV 120

Qy        121 LHSSLLVPYFSWKYSHHRHHSNTGSLERDEVFVPKSRSKVPWYSKYFNNTVGRIVSMFVT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 LHSSLLVPYFSWKYSHHRHHSNTGSLERDEVFVPKSRSKVPWYSKYFNNTVGRIVSMFVT 180

Qy        181 LTLGWPLYLAFNVSGRPYDRFACHYVPTSPMYNERKRYQIVMSDIGIVITSFILYRVAMA 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 LTLGWPLYLAFNVSGRPYDRFACHYVPTSPMYNERKRYQIVMSDIGIVITSFILYRVAMA 240

Qy        241 KGLVWVICVYGVPLMVVNAFLVLITYLQHTHPGLPHYDSSEWEWLKGALATVDRDYGVLN 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 KGLVWVICVYGVPLMVVNAFLVLITYLQHTHPGLPHYDSSEWEWLKGALATVDRDYGVLN 300

Qy        301 KVFHHITDTHVVHHLFSTMPHYNAMEAQKALRPVLGEYYRFDKTPFYVAMWREMKECLFV 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 KVFHHITDTHVVHHLFSTMPHYNAMEAQKALRPVLGEYYRFDKTPFYVAMWREMKECLFV 360

Qy        361 EQDDEGKGGVFWYKNKMN 378
              ||||||||||||||||||
Db        361 EQDDEGKGGVFWYKNKMN 378

Against instant SEQ ID NO: 1

O24499_HELAN
ID   O24499_HELAN            Unreviewed;       378 AA.
AC   O24499;
DT   01-JAN-1998, integrated into UniProtKB/TrEMBL.
DT   01-JAN-1998, sequence version 1.
DT   01-OCT-2014, entry version 66.

DE   SubName: Full=Delta-12 oleate desaturase {ECO:0000313|EMBL:AAB65146.1};
DE            EC=1.3.1.35 {ECO:0000313|EMBL:AAL68981.1};
DE   SubName: Full=Microsomal oleate desaturase {ECO:0000313|EMBL:ABO69519.1};
DE   SubName: Full=Seed-specific oleoyl-phosphatidyl choline desaturase {ECO:0000313|EMBL:ACJ02341.1};
GN   Name=FAD2-1 {ECO:0000313|EMBL:AAL68981.1};
GN   Synonyms=fad-2 {ECO:0000313|EMBL:ABO69519.1};
OS   Helianthus annuus (Common sunflower). 

RN   [1] {ECO:0000313|EMBL:AAB65146.1}
RP   NUCLEOTIDE SEQUENCE.

RA   Hongtrakul V., Slabaugh M.B., Knapp S.J.;
RT   "Sunflower delta-12 oleate desaturase.";
RL   Submitted (FEB-1997) to the EMBL/GenBank/DDBJ databases.

RN   [2] {ECO:0000313|EMBL:AAL68981.1}
RP   NUCLEOTIDE SEQUENCE.
RC   STRAIN=HA89 {ECO:0000313|EMBL:AAL68981.1};
RX   AGRICOLA=IND23278032;
RA   Martinez-Rivas J.M., Sperling P., Luehs W., Heinz E.;
RT   "Spatial and temporal regulation of three different microsomal oleate
RT   desaturase genes (FAD2) from normal-type and high-oleic varieties of
RT   sunflower (Helianthus annuus L.).";
RL   Mol. Breed. 8:159-168(2001).

RN   [3] {ECO:0000313|EMBL:ABO69519.1}
RP   NUCLEOTIDE SEQUENCE.
RA   Berville A., Lacombe S., Veillet S., Granier C., Leger S., Jouve P.;
RT   "Method of selecting sunflower genotypes with high oleic acid content
RT   in seed oil.";
RL   Submitted (OCT-2005) to the EMBL/GenBank/DDBJ databases.

RN   [4] {ECO:0000313|EMBL:AAX19388.1}
RP   NUCLEOTIDE SEQUENCE.
RX   DOI=10.1007/s11032-005-5680-y;
RA   Schuppert G.F., Tang S., Slabaugh M.B., Knapp S.J.;
RT   "The Sunflower High-oleic Mutant Ol Carries Variable Tandem Repeats of
RT   FAD2-1, a Seed-specific Oleoyl-phosphatidyl Choline Desaturase.";
RL   Mol. Breed. 17:241-256(2006).

RN   [5] {ECO:0000313|EMBL:ACJ02341.1}
RP   NUCLEOTIDE SEQUENCE.
RA   Tang S., Kuehl J.V., Boore J.L., Knapp S.J.;
RT   "A Large-Insert BAC Library for Sunflower Physical Mapping and
RT   Structural Genomics.";
RL   Submitted (SEP-2008) to the EMBL/GenBank/DDBJ databases.

RN   [6] {ECO:0000313|EMBL:ACN72775.1}
RP   NUCLEOTIDE SEQUENCE.
RX   PubMed=19618160; DOI=10.1007/s00122-009-1106-2;
RA   Vukich M., Schulman A.H., Giordani T., Natali L., Kalendar R.,
RA   Cavallini A.;
RT   "Genetic variability in sunflower (Helianthus annuus L.) and in the
RT   Helianthus genus as assessed by retrotransposon-based molecular
RT   markers.";
RL   Theor. Appl. Genet. 119:1027-1038(2009).

RN   [7] {ECO:0000313|EMBL:ACN72775.1}
RP   NUCLEOTIDE SEQUENCE.
RA   Kalendar R., Vukich M., Schulman A.H., Giordani T., Natali L.,
RA   Cavallini A., Tang S., Kuehl J.V., Boore J.L., Knapp S.J.;
RT   "Genetic variability in sunflower and in Helianthus genus as assessed
RT   by retrotransposon-based molecular markers.";
RL   Submitted (FEB-2009) to the EMBL/GenBank/DDBJ databases.

DR   InterPro; IPR005804; Fatty_acid_desaturase-1.
DR   Pfam; PF11960; DUF3474; 1.
DR   Pfam; PF00487; FA_desaturase; 1.
PE   2: Evidence at transcript level;
KW   Oxidoreductase {ECO:0000313|EMBL:AAL68981.1}.
SQ   SEQUENCE   378 AA;  43719 MW;  7474AF2443C3E43C CRC64;

  Query Match             99.3%;  Score 565;  DB 16;  Length 378;
  Best Local Similarity   100.0%;  
  Matches  103;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MGAGEYTSVTNENNPLDRVPHAKPPFTIGDLKKAIPPHCFQRSLTRSFSYVLSDLTITAV 60

Qy         61 LYHIATTYFHHLPTPLSSIAWASYWVVQGCVLTGVWVIAHECG 103
              |||||||||||||||||||||||||||||||||||||||||||
Db         61 LYHIATTYFHHLPTPLSSIAWASYWVVQGCVLTGVWVIAHECG 103


	
Against instant SEQ ID NO: 2

O24499_HELAN
ID   O24499_HELAN            Unreviewed;       378 AA.
AC   O24499;
DT   01-JAN-1998, integrated into UniProtKB/TrEMBL.
DT   01-JAN-1998, sequence version 1.
DT   01-OCT-2014, entry version 66.
DE   SubName: Full=Delta-12 oleate desaturase {ECO:0000313|EMBL:AAB65146.1};
DE            EC=1.3.1.35 {ECO:0000313|EMBL:AAL68981.1};
DE   SubName: Full=Microsomal oleate desaturase {ECO:0000313|EMBL:ABO69519.1};
DE   SubName: Full=Seed-specific oleoyl-phosphatidyl choline desaturase {ECO:0000313|EMBL:ACJ02341.1};
GN   Name=FAD2-1 {ECO:0000313|EMBL:AAL68981.1};
GN   Synonyms=fad-2 {ECO:0000313|EMBL:ABO69519.1};
OS   Helianthus annuus (Common sunflower).


RN   [1] {ECO:0000313|EMBL:AAB65146.1}
RP   NUCLEOTIDE SEQUENCE.
RC   STRAIN=Mammoth {ECO:0000313|EMBL:AAB65146.1};
RA   Hongtrakul V., Slabaugh M.B., Knapp S.J.;
RT   "Sunflower delta-12 oleate desaturase.";
RL   Submitted (FEB-1997) to the EMBL/GenBank/DDBJ databases.

RN   [2] {ECO:0000313|EMBL:AAL68981.1}
RP   NUCLEOTIDE SEQUENCE.
RC   STRAIN=HA89 {ECO:0000313|EMBL:AAL68981.1};
RX   AGRICOLA=IND23278032;
RA   Martinez-Rivas J.M., Sperling P., Luehs W., Heinz E.;
RT   "Spatial and temporal regulation of three different microsomal oleate
RT   desaturase genes (FAD2) from normal-type and high-oleic varieties of
RT   sunflower (Helianthus annuus L.).";
RL   Mol. Breed. 8:159-168(2001).

RN   [3] {ECO:0000313|EMBL:ABO69519.1}
RP   NUCLEOTIDE SEQUENCE.
RA   Berville A., Lacombe S., Veillet S., Granier C., Leger S., Jouve P.;
RT   "Method of selecting sunflower genotypes with high oleic acid content
RT   in seed oil.";
RL   Submitted (OCT-2005) to the EMBL/GenBank/DDBJ databases.

RN   [4] {ECO:0000313|EMBL:AAX19388.1}
RP   NUCLEOTIDE SEQUENCE.
RX   DOI=10.1007/s11032-005-5680-y;
RA   Schuppert G.F., Tang S., Slabaugh M.B., Knapp S.J.;
RT   "The Sunflower High-oleic Mutant Ol Carries Variable Tandem Repeats of
RT   FAD2-1, a Seed-specific Oleoyl-phosphatidyl Choline Desaturase.";
RL   Mol. Breed. 17:241-256(2006).

RN   [5] {ECO:0000313|EMBL:ACJ02341.1}
RP   NUCLEOTIDE SEQUENCE.
RA   Tang S., Kuehl J.V., Boore J.L., Knapp S.J.;
RT   "A Large-Insert BAC Library for Sunflower Physical Mapping and
RT   Structural Genomics.";
RL   Submitted (SEP-2008) to the EMBL/GenBank/DDBJ databases.

RN   [6] {ECO:0000313|EMBL:ACN72775.1}
RP   NUCLEOTIDE SEQUENCE.

RA   Vukich M., Schulman A.H., Giordani T., Natali L., Kalendar R.,
RA   Cavallini A.;
RT   "Genetic variability in sunflower (Helianthus annuus L.) and in the
RT   Helianthus genus as assessed by retrotransposon-based molecular
RT   markers.";
RL   Theor. Appl. Genet. 119:1027-1038(2009).

RN   [7] {ECO:0000313|EMBL:ACN72775.1}
RP   NUCLEOTIDE SEQUENCE.
RA   Kalendar R., Vukich M., Schulman A.H., Giordani T., Natali L.,
RA   Cavallini A., Tang S., Kuehl J.V., Boore J.L., Knapp S.J.;
RT   "Genetic variability in sunflower and in Helianthus genus as assessed
RT   by retrotransposon-based molecular markers.";
RL   Submitted (FEB-2009) to the EMBL/GenBank/DDBJ databases.

DR   InterPro; IPR005804; Fatty_acid_desaturase-1.
DR   Pfam; PF11960; DUF3474; 1.
DR   Pfam; PF00487; FA_desaturase; 1.
PE   2: Evidence at transcript level;
KW   Oxidoreductase {ECO:0000313|EMBL:AAL68981.1}.
SQ   SEQUENCE   378 AA;  43719 MW;  7474AF2443C3E43C CRC64;

  Query Match             91.9%;  Score 354;  DB 16;  Length 378;
  Best Local Similarity   100.0%;  
  Matches   67;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MGAGEYTSVTNENNPLDRVPHAKPPFTIGDLKKAIPPHCFQRSLTRSFSYVLSDLTITAV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MGAGEYTSVTNENNPLDRVPHAKPPFTIGDLKKAIPPHCFQRSLTRSFSYVLSDLTITAV 60

Qy         61 LYHIATT 67
              |||||||
Db         61 LYHIATT 67

	

Response to Arguments
Rejection under 35 U.S.C. § 112(a) Scope of enablement
Applicant argues that the amended the claims in a manner that addresses this rejection. Particularly, the Office contends that the claims are enabled for homozygote plants or seeds. The claims now presented for examination specify that the plant or seed is homozygous for the oleate desaturase gene. 
The argument is fully analyzed but not deemed persuasive.  
As analyzed above, it is unclear if the if “homozygous for the oleate desaturase gene” means the gene is homozygote (before the truncation) or means the truncation is homozygote.  Thus, a new 112 (b) rejection is made. 
The scope of enablement rejection is also newly made accordingly.  


Conclusion
No claim is allowed. 

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 2-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Wayne Zhong/					 
Examiner, Art Unit 1662	

/Ashley K Buran/Primary Examiner, Art Unit 1662